Exhibit 10.6

AMENDMENT TO THE AMENDED AND RESTATED

CONSULTING AGREEMENT

This Amendment (this “Amendment”), dated as of December 12, 2013, is made by
Affinion Group, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”) and Apollo Management V, L.P., a Delaware limited
partnership (“Apollo”), and acknowledged and consented to by General Atlantic
Service Company, a Delaware limited liability company (“General Atlantic”).

WHEREAS, the Company and Apollo are parties to that certain Amended and Restated
Consulting Agreement, dated as of January 14, 2011 (the “Consulting Agreement”);

WHEREAS, Section 12 of the Consulting Agreement provides, among other things,
that the Consulting Agreement may be amended by the written agreement of the
Company and Apollo;

WHEREAS, reference is made to that certain letter agreement by and between
Apollo and General Atlantic, dated as of January 14, 2011, in respect of the
Consulting Agreement, pursuant to which Apollo cannot agree to modify the
Consulting Agreement except for such modifications that do not adversely affect
the rights of General Atlantic without the prior written consent of General
Atlantic;

WHEREAS, the Company and Apollo desire to amend the Consulting Agreement in
connection with the proposed restructuring of the Company’s and its
subsidiaries’ outstanding indebtedness pursuant to (i) exchange offers for the
Company’s outstanding 11.625% Senior Notes due 2015 and Affinion Group, Inc.’s
(“AGI”) outstanding 11 1⁄2% Senior Subordinated Notes due 2015 and
(ii) amendments to AGI’s amended and restated credit agreement (collectively,
the “Transactions”); and

WHEREAS, capitalized terms used and not otherwise defined herein have the
meanings set forth in the Consulting Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the Consulting Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Apollo agree as follows:

A. Amendments to the Consulting Agreement.

1. Section 4(e). The first sentence of Section 4(e) of the Consulting Agreement
is hereby amended and restated to read as follows:

“(e) Accrual and Subordination of Payments. Notwithstanding anything to the
contrary set forth herein, Apollo hereby acknowledges and agrees that: (i) so
long as the Holdings Senior Notes or any amounts thereunder are outstanding or
otherwise unpaid in full, the Consulting Fee shall not be paid or payable by the
Company or any of its Affiliates; provided that, notwithstanding the Consulting
Fee so not being paid or payable, the Consulting Fee shall continue to accrue so
long as this Agreement remains in effect, and the Consulting Fee will become



--------------------------------------------------------------------------------

payable after all of the Holdings Senior Notes and any and all amounts
thereunder are no longer outstanding and are paid in full; and (ii) any and all
amounts payable to Apollo or any of its Affiliates under this Agreement shall be
subordinated in all respects to any and all amounts outstanding from time to
time under the Holdings Senior Notes. The holders of the Holdings Senior Notes
shall be third party beneficiaries of the provisions of this Section 4.”

2. Section 4(f). Section 4(f) of the Consulting Agreement is hereby amended by
adding the following definition as subclause (ii), and the remaining subclauses
shall be re-numbered as as appropriate:

“(ii) “Holdings Senior Notes” means the 13.75%/14.50% Senior Secured PIK/Toggle
Notes due 2018 of Affinion Group Holdings, Inc. issued on or about December 12,
2013 (as may be increased for any in-kind payment thereon, but without regard to
any subsequent new issuances of notes under the indenture governing the Holdings
Senior Notes).”

3. Notwithstanding anything to the contrary contained in the Consulting
Agreement, the Holders (as defined in the Warrantholder Rights Agreement) shall
be deemed to be third party beneficiaries of this Amendment and the provisions
of the Consulting Agreement contained herein.

4. Effectiveness. Notwithstanding anything the contrary set forth herein, this
Amendment shall become effective only when and if the Transactions are
consummated on the terms set forth in the Restructuring Support Agreement dated
as of November 7, 2013. If the Restructuring Support Agreement is terminated and
the Transactions are not consummated on the terms set forth in the Restructuring
Support Agreement, this Agreement shall terminate automatically and be of no
force and effect without having given effect to any of the amendments
contemplated herein.

B. Miscellaneous. Subject to the Warrantholder Rights Agreement, this Amendment
and the Consulting Agreement contain the complete agreement among the Company,
Apollo, General Atlantic and the Holders (as defined in the Warranholder Rights
Agreement) and supersede any prior understandings, agreements, letters of
intent, or representations by or among such parties, written or oral, to the
extent they relate to the subject matter hereof. Except as specifically amended
hereby, (i) the Consulting Agreement shall remain in full force and effect, and
(ii) the terms and provisions of Section 8 through 15 of the Consulting
Agreement are incorporated herein by reference as if set forth herein in their
entirety and shall apply mutatis mutandis to this Amendment.

*      *      *      *       *

 

2



--------------------------------------------------------------------------------

This Amendment is executed by the Company and Apollo to be effective as of the
date first above written.

 

AFFINION GROUP, INC. By:  

/s/ Todd H. Siegel

  Name:   Todd H. Siegel   Title:   Chief Executive Officer

 

[Signature Page to Amendment to Consulting Agreement]



--------------------------------------------------------------------------------

APOLLO MANAGEMENT V, L.P. By:   AIF V Management, LLC, its general partner By:  

/s/ Marc E. Becker

  Name:   Marc E. Becker   Title:   Vice President

 

[Signature Page to Amendment to Consulting Agreement]



--------------------------------------------------------------------------------

Acknowledged and consented to by:

 

GENERAL ATLANTIC SERVICE COMPANY, LLC By:  

/s/ Thomas J. Murphy

  Name:   Thomas J. Murphy   Title:   Vice President

 

[Signature Page to Amendment to Consulting Agreement]